NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

KYLE HOSEY,                      )
                                 )
           Petitioner,           )
                                 )
v.                               )              Case No. 2D13-5061
                                 )
DEPARTMENT OF HIGHWAY            )
SAFETY AND MOTOR VEHICLES,       )
                                 )
           Respondent.           )
________________________________ )

Opinion filed August 29, 2014.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
William P. Levens, Judge.

Eilam Isaak, Tampa, for Petitioner.

Stephen D. Hurm, General Counsel, and
Judson M. Chapman, Senior Assistant
General Counsel, Department of
Highway Safety & Motor Vehicles,
Pinellas Park, for Respondent.


NORTHCUTT, Judge.

             Kyle Hosey suffered a six-month suspension of his driver's license, which

he unsuccessfully challenged in an administrative hearing. On appeal, the circuit court

reversed the suspension. Hosey now seeks a writ of certiorari to quash the portion of

the circuit court's decision that remanded for additional administrative proceedings. As
explained in Forth v. Department of Highway Safety & Motor Vehicles, 39 Fla. L. Weekly

D1352 (Fla. 2d DCA June 27, 2014), the validity of the suspension has been rendered

moot by the expiration of the six-month term. See McLaughlin v. Dep't of Highway

Safety & Motor Vehicles, 128 So. 3d 815 (Fla. 2d DCA 2012).

             Petition granted.



SILBERMAN and BLACK, JJ., Concur.




                                         -2-